Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-19 are pending and presented for examination on the merit.


Claim Objections
Claim 11 is objected to because “a safety valve” in line 3 should be changed to “the safety valve”.  
Claim 14 is objected to because “a safety valve” in line 2 should be changed to “the safety valve”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-19 are rejected for depending on the indefinite claim 1.
Regarding claim 3, the phrase "preferably a thermoplastic elastomer" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Similarly, claim 10 recites “preferably porous polytetrafluoroethylene (PTFE)”, which also renders the claim indefinite. 
Claim 12 attempting to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. Claim 16 has the same issue. See MPEP § 2173.05(q). Claims 13 and 17 are rejected for depending on the indefinite claims 12 and 16, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0292020 to Kleinke et al.
Regarding claim 1, Kleinke et al. teaches a safety valve for an electrochemical device casing ([0002]; [0006]; [0009]; [0012]; [0013]), comprising: 
a housing defining a cavity and having a top and a bottom portion, e.g. a cage 3 consisting of an inner half 20 and an outer half 21 ([0039]; [0042]; [0043]), the surface of the bottom portion or inner half 20 covering an opening in the electrochemical device casing (Fig.; [0044]), and 
at least one protective degassing element, e.g. pressure-relief valve 9, provided on the bottom portion and configured to provide a gas through-opening when an internal pressure in the electrochemical device casing exceeds a predetermined threshold, where sealing lip 17 of the pressure-relief valve 9 lifts off sealing surface 19 for emergency degassing to provide a flow-conducting connection between inner side 1 and outer side 2 if the pressure on the inner side exceeds a predetermined threshold value (Fig.; [0037]; [0040]; [0045-47]); 
wherein the material thickness of the protective degassing element is smaller than that of the remaining bottom portion as the pressure-relief valve 9 in the form of a screen 15 is thinner than the remaining bottom portion including inner edge 6 and outer edge 7 (Fig.; [0043]; [0045]).
Below is Fig. of Kleinke et al.

    PNG
    media_image1.png
    293
    575
    media_image1.png
    Greyscale

Regarding claim 2, Kleinke et al. teaches that the protective degassing element or pressure-relief valve 9 is impermeable to gas and liquid ([0037]).
Regarding claim 3, Kleinke et al. teaches that the pressure-relief valve is made of an elastomer material [0037]).
Regarding claim 4, Kleinke et al. teaches that the pressure-relief valve comprises an annular screen (Fig.; [0037]), which is flat and reads on the claimed sheet-like material. 
Regarding claims 5 and 6, Kleinke et al. teaches that the pressure-relief valve is supported by a carrier element in the bottom portion, e.g. inner edge 6, which has a groove structure into which the pressure-relief valve 9 is fitted (Fig.).
Regarding claim 8, Kleinke et al. teaches a fixation means including inner edge 6 and outer edge 7 for mounting the safety valve or the pressure-relief valve 9 onto an opening in the electrochemical device casing (Fig.; [0043]; [0045-47]).
Regarding claim 9, Kleinke et al. teaches that the bottom surface of the housing further comprises a gas-permeable membrane 8 (Fig.; [0043-45]).
Regarding claim 11, Kleinke et al. teaches a pressure-compensation device (abstract; Fig.; [0006]; [0009]; [0012]; [0013]), which reads on the claimed kit for compensating an internal pressure in an electrochemical device casing, comprising separately: 
the safety valve according to claim 1, and 
a pressure compensation element comprising a gas-permeable membrane 8, configured and arranged in such a way that internal pressure fluctuations within the electrochemical device casing are compensated (Fig.; [0043]; [0044]).
Regarding claim 12, Kleinke et al. teaches a method of using the safety valve according to claim 1 for compensating an internal pressure in an electrochemical device casing (abstract; Fig.; [0006]; [0009]; [0012]; [0013]; [0037-47]).
Regarding claim 14, Kleinke et al. anticipates an electrochemical device comprising a casing, onto which the safety valve according to claim 1 is mounted (abstract; Fig.; [0006]; [0009]; [0012]; [0013]; [0037-47]).
Regarding claim 16, Kleinke et al. teaches a method of using the kit according to claim 11 for compensating an internal pressure in an electrochemical device casing (abstract; Fig.; [0006]; [0009]; [0012]; [0013]; [0037-47]).
Regarding claim 18, Kleinke et al. anticipates an electrochemical device comprising a casing, onto which the kit according to claim 11 is mounted (abstract; Fig.; [0006]; [0009]; [0012]; [0013]; [0037-47]).
Regarding claims 13, 15, 17, and 19, Kleinke et al. anticipates that the electrochemical device is a battery ([0012]; [0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinke et al. as applied to claim 1 above, in view of CN 103474598 to Chen (machine translation provided for citation).
Regarding claim 7, Kleinke et al. does not expressly teach that the predetermined threshold of the internal pressure is in the range of from 5 to 30 kPa.
Chen also relates to a safety valve for an electrochemical device or battery having a casing and teaches that the safety valve opens communication between a through hole of the casing and the atmosphere when the pressure in the casing reaches a preset valve opening pressure, which is set below 49 kPa (Figs. 1 and 2; [0008]; [0044]; [0048]; [0051]), and the valve closing pressure is set to 1 kPa or more ([0049]). These teachings suggest a predetermined threshold of internal pressure between 1 kPa and 49 kPa for the opening of the through hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed range of predetermined threshold of the internal pressure for the safety valve of Kleinke et al., motivated by the fact that Chen demonstrates an overlapping range and the skilled artisan would have set the predetermined threshold of the internal pressure as claimed, in order to release the pressure in the casing to prevent deforming of the casing, thereby improving the life and safety of the battery (Chen [0044]; [0051]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinke et al. as applied to claim 9 above, in view of JP 2008-77945 to Yamashita et al. (machine translation provided for citation).
Regarding claim 10, Kleinke et al. does not expressly teach that the gas-permeable membrane comprises a porous fluoropolymer material, preferably porous polytetrafluoroethylene (PTFE).
Yamashita et al. also relates to a gas-permeable part that closes an opening of an outer casing of a power storage unit and teaches that the gas permeable part is a porous fluororesin sheet or an expanded porous polytetrafluoroethylene sheet (abstract; figures; [0012-14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a porous fluoropolymer material or porous polytetrafluoroethylene (PTFE) in the gas-permeable membrane 8 of Kleinke et al., motivated by the fact that Kleinke et al. teaches that the gas-permeable membrane 8 comprises a microfiber nonwoven-fabric layer 12 that forms a protective layer that normally keeps liquid completely away from superabsorbent nonwoven-fabric layer 13 (Fig.; [0053]) and Yamashita et al. demonstrates that the gas permeable part with a polytetrafluoroethylene sheet having an expanded porous structure exhibits excellent gas permeability, transmitting gas generated inside to the exterior, and has excellent water repellency to block outside liquid from entering and the electrolyte from leaking out. Further, by adjusting the pore size and porosity of the sheet by stretching, it is possible to select the optimum characteristics of the gas permeable portion ([0024]). Therefore, the skilled artisan would have obtained expected results applying a known material to a known product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725